Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending.
Claims 1-15 are subject to an elections and/or restriction.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to a method for generating a naive pluripotent stem cell comprising exposing human induced pluripotent stem cells (iPSCs) or human embryonic stem cells (hESCs) to a culture medium comprising an MEK inhibitor, a GSK3 beta inhibitor, human leukemia 5inhibitory factor (LIF), human insulin and Torin 1 for a period of time, and continuing to grow the cells in the culture medium comprising the MEK inhibitor, the GSK3 beta inhibitor, the human leukemia inhibitory factor (LIF), the human insulin, but no Torin 1 for a sufficient period of time thereby producing naive pluripotent stem cells.
Group II, claim(s) 8-9, drawn to a composition of cells made by the method of Group I.
Group III, claim(s) 10-12, drawn to a culture medium comprising 5% glucose, an MEK inhibitor, a GSK3 beta inhibitor, human leukemia inhibitory factor (LIF), human insulin, and Torin 1.
Group IV, claim(s) 13-15, drawn to a method of producing mature human cells in a non-human animal comprising: a) generating human iPSCs from somatic cells of an individual; b) contacting the human iPSCs in culture with a culture medium comprising 5% glucose, an MEK inhibitor, a GSK3 beta inhibitor, human leukemia inhibitory factor (LIF), 5human insulin and Torin 1 under an environment comprising about 5% 02 for a period of time; c) removing the culture medium; d) continuing growing the cells in a culture medium comprising the MEK inhibitor, the GSK3 beta inhibitor, LIF, and insulin, but no Torin 1 for a sufficient period of time 10to generate naive human pluripotent stem cells; e) collecting and implanting said naive human pluripotent stem cells into a blastocyst of a non-human animal; wherein after a period of time, human cells grow in the non-human animal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a culture medium comprising a MEK inhibitor, a GSK3β inhibitor, human leukemia inhibitory factor (LIF), human insulin and Torin 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in light of Hu (Stem Cells and Development, 2015, on IDS 04/30/2019) in view of Niedernhofer (US 20130336935 A1, 2013, on IDS 04/30/2019).
Hu teaches a method for generating naïve pluripotent stem cells (iPSCs) (Abstract, p2591). Hu teaches that human induced pluripotent stem cells were primed to a naïve state by culturing cells with a MEK inhibitor, GSK3 inhibitor (CHIR99021, which can inhibitor GSK3β, specifically), and human LIF (Abstract, p2591; p2592, Derivation and maintenance of naïve tropic iPSCs). Hu also teaches that the media contained B27 (a supplemental medium containing human insulin) (p2592, Derivation and maintenance of naïve tropic iPSCs).
While Hu does not explicitly teach that cells were also cultured with Torin 1, Niedernhofer teaches mTOR inhibitors, including Torin 1, can be administered to stem cells, and that restores rejuvenates stem cell function (paragraph [0016], p4).
A person of ordinary skill in the arts would be motivated to modify the method of Hu, and add Torin 1 to a stem cell culture because it would promote restoration of rejuvenation of those cells. Furthermore, because Hu and Niedernhofer are in the same technical field of rejuvenating adult stem cells it could be done with predictable results and a reasonable expectation of success.
The expression “special technical feature” refers to those features that defined a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632